Manulife Financial Corporation – Second Quarter 2012 1 MESSAGE TO SHAREHOLDERS While volatile equity markets and lower interest rates took their toll in the second quarter, we made substantive progress against our strategic priorities, delivered excellent operating results and prudently managed our capital and financial position. Across our Company, we are seeing evidence that our long-term growth strategy is producing results. Despite the difficult economic environment, our businesses performed well during the second quarter and generated strong new business embedded value. We delivered robust growth in insurance sales, improved our product mix, and increased pricing on a number of products. Notably, in a number of our Asian territories, we achieved record insurance sales, with many showing year-over-year double-digit growth. We continued to execute on our strategy to diversify our distribution channels, with particularly strong results through the managing general agent channel in Japan and Bank Danamon in Indonesia. And while the poor macro-economic environment put pressure on wealth management sales in North America and asset values, we reported another all-time record $514 billion funds under management. In the second quarter of 2012, Manulife Financial reported a net loss attributed to shareholders of $300 million, reflecting the challenging equity markets and interest rate environment. For the quarter, the fully diluted loss per common share excluding convertible instruments was $0.18 and return on common shareholders equity was negative 5.8 per cent. Year-to-date, our net income attributed to shareholders was $906 million. Excluding the direct impact of equity markets and interest rates, our net income for the first half of 2012 was $1,558 million. We are pleased that our variable annuity hedging program offset 88 per cent of the negative market impacts in the quarter and was essentially fully effective for the first half of the year. We remain ahead of our timetable on hedging and have reduced our earnings sensitivity to interest rates. We ended the second quarter with reduced leverage and a capital ratio of 213 per cent for The Manufacturers Life Insurance Company.This position is further supported by our de-risking activities. On the other hand, we need to remind investors of the third quarter basis changes and of the impact of the continued macro-economic headwinds on our 2015 objectives. We will be completing our annual review of actuarial methods and assumptions in the third quarter of 2012. While we cannot currently quantify the likely impact, the high end of the range of potential outcomes, based on our preliminary work, is currently in the order of $1 billion. Most of the impact relates to products and businesses that are not a substantial part of our go-forward new business plans. The ultimate outcome will also be impacted by market conditions at the end of the third quarter. Due to the unfavourable economic conditions we increasingly view our goal of $4 billion in earnings in 2015 as a stretch target. With that in mind, it is all the more important that we remain focused on the efficiency and effectiveness of our business and protecting margins. In the face of a demanding economic environment, Manulife’s businesses are clearly showing resilience and the capacity to grow. We are moving in the right direction and taking strategic steps toward long term growth. Donald A. Guloien President and Chief Executive Officer Manulife Financial Corporation – Second Quarter 2012 2 SALES AND BUSINESS GROWTH Asia Division It is gratifying to achieve record sales results this quarter, but we are even prouder of the emergence of green shoots from the seeds we planted for our future. We successfully hired the team and built the systems needed for the July 1st launch of our partnership with Bank Danamon, and we opened operations in our eleventh territory in Asia, Cambodia. Asia Division posted record Insurance sales1 of US$417 million for the second quarter of 2012, an increase of 17 per cent2 over the second quarter of 2011. · Record Hong Kong insurance sales of US$81 million were up 62 per cent over the second quarter of 2011 and benefited from strong sales of our whole life par product prior to price increases effective in June 2012. · Insurance sales in Other Asia (Asia other than Hong Kong and Japan), were US$98 million, 19 per cent higher than the second quarter of 2011.Record sales in Indonesia were driven by growth in our bancassurance channel, particularly sales from Bank Danamon. In Vietnam, our growth momentum continued with sales up 26 per cent over the same quarter of the prior year. · Record Japan insurance sales of US$238 million were seven per cent higher than the second quarter of 2011.We continue to see strong growth in sales through the managing general agent (MGA) channel, which now represents about three quarters of our insurance sales in Japan. In addition to strong cancer product sales in the second quarter, we also had significant sales of our increasing term product. Second quarter 2012 wealth sales of US$1.4 billion were three per cent higher than the second quarter of 2011. · Japan sales of US$373 million were more than double the second quarter of 2011 driven by continued strong growth of foreign currency fixed annuity sales through the bank channel. · Wealth sales in Other Asia were US$849 million, eight per cent lower than the second quarter of 2011. Year over year growth in Taiwan and the Philippines was more than offset by a decline in Manulife TEDA, where second quarter sales were negatively impacted by market volatility. · Hong Kong sales of US$162 million were 36 per cent lower than the second quarter of 2011 as the business continued to be impacted by volatile markets. We continued to successfully execute our Asian growth strategy of building distribution capacity in both the agency and bank channels.Distribution highlights include: · Insurance sales through the bank channel were triple the second quarter 2011 levels in Hong Kong and in Indonesia. In Indonesia, insurance sales through Bank Danamon grew by 40 per cent compared with the first quarter of 2012 as we continued to build momentum ahead of the July 1, 2012 start of our exclusive partnership with Bank Danamon. · At June 30, 2012, we had over 50,000 agents, an increase of 14 per cent over the June 30, 2011 level. Seven of ten territories reported double digit growth compared to June 30, 2011. Canadian Division We are very pleased with the strong sales performance in both Group Benefits and Group Retirement Solutions to date this year. In addition, second quarter travel sales were up almost 50 per cent year over year and Individual Insurance continued to drive our desired shift in mix of business. Mutual fund sales continued to be challenged by the unsettled conditions affecting the entire mutual fund industry as a result of persistent volatility in equity markets and interest rates. Our focus on further building our mutual fund franchise was rewarded by the addition of seven more Manulife Mutual Funds to the recommended lists of our broker-dealer distribution partners during the quarter. According to the most recently published industry information, both Group Benefits and Group Retirement Solutions (GRS) led the market in sales in the first quarter of 20123. Group Benefits continued its strong momentum with record sales of $374 million in the second quarter, while GRS’ second quarter sales of $99 million declined relative to the strong first quarter of 2012 and to the second quarter of 2011, reflecting normal variability of sales in the group market. Individual Insurance sales continued to align with our strategy to reduce new business risk, with a significantly lower proportion of sales with guaranteed long duration features compared with one year ago. In recognition of the additional declines in interest rates during the year, we introduced further price increases for long duration products in June 2012. Second quarter sales of recurring premium business of $68 million were marginally above second quarter 2011 levels. Single premium sales of $56 million rose 30 per cent from the second quarter of 2011, driven by expanded distribution of travel insurance. Individual Wealth Management sales of $2.3 billion increased five per cent from the first quarter of 2012 and were nine per cent below the same period of 2011. Contributing to the decline were the continuing unsettled market conditions due to persistent equity market volatility and low interest rates.As at 1 This item is a non-GAAP measure.See “Performance and non-GAAP Measures” below. 2 Sales, premiums and deposits and funds under management growth (decline) rates are quoted on a constant currency basis. Constant currency is a non-GAAP measure. See “Performance and Non-GAAP Measures” below 3 Based on quarterly LIMRA industry sales report as at March 31, 2012. Manulife Financial Corporation – Second Quarter 2012 3 June 30, 2012, Manulife Bank achieved record assets of over $21 billion. New lending volumes for the quarter increased by nine per cent from second quarter 2011 levels to a near-record $1.3 billion. Manulife Mutual Funds’ (MMF) assets under management (AUM) of $18.7 billion at June 30, 2012 increased by three per cent compared with June 30, 2011, while industry AUM remained essentially unchanged4.MMF sales in the second quarter were $382 million, a decline of 45 per cent from the record levels reported in the second quarter of 2011, which included $100 million in deposits to a closed end fund. Euro zone market volatility and the resulting decline in Canadian equity markets impacted investor confidence and industry net sales4 were down 35 per cent in the second quarter compared with the second quarter of 2011. MMF net sales also declined, but more moderately than the industry average. Sales of segregated fund products were $563 million in the second quarter, modestly below the same period last year. Fixed rate product sales continued at lower levels, reflecting the continued low interest rate environment. U.S. Division We are pleased with the traction we have been able to achieve in our Retirement Plan Services business.This resulted in record second quarter sales results.Across all businesses, we continue to focus on developing products with reduced risk and higher margins.In the Long-Term Care business, we are launching a new product that passes investment results to the consumer resulting in reduced risk for the Company and the potential for increased benefits to the customer. Life insurance sales increased 17 per cent over the same quarter of the prior year driven by sales of products with reduced risk and higher return potential. Wealth management sales (excluding Variable Annuities) were US$4.4 billion, a decrease of four per cent from the same quarter of the prior year with decreased Mutual Fund sales partially offset by strong sales in John Hancock Retirement Plan Services (“JH RPS”). Excluding the impact of the second quarter 2011 closed end fund IPO in John Hancock Mutual Funds, Wealth Management sales (excluding Variable Annuities) increased three per cent compared with the same quarter of the prior year. · JH RPS sales of US$1.2 billion were a record second quarter result and represented an increase of 21 per cent compared with the same quarter of the prior year.Our continued focus on delivering value to 401(k) plan sponsors and their participants through high quality investments and ease of doing business along with improved penetration of top distributors were the key drivers to our sales success. · John Hancock Mutual Funds (“JH Funds”) had funds under management as of June 30, 2012 of US$38 billion, a three per cent increase from June 30, 2011, primarily due to positive net sales. Second quarter sales decreased nine per cent to US$3.1 billion compared with the same quarter of the prior year. Excluding the second quarter 2011 closed end IPO offering, sales were flat compared with the same quarter of the prior year.Industry sales of equity based funds, where John Hancock has its strongest presence, continued to be challenged with consumers preferring lower risk fixed income funds.JH Funds experienced positive net sales5 in the non-proprietary market segment, while the overall industry incurred net redemptions year-to-date through June 2012 As of June 30, 2012, JH Funds offered 20 Four- or Five-Star Morningstar6rated equity and fixed income mutual funds. · The John Hancock Lifestyle and Target Date portfolios offered through our mutual fund, 401(k), variable annuity and variable life products had assets under management of US$75.7 billion as of June 30, 2012, a one per cent increase over June 30, 2011. Lifestyle and Target Date portfolios offered through our 401(k) products continued to be the most attractive offerings, with US$2.1 billion or 68 per cent of premiums and deposits7 in the second quarter of 2012, an increase of 16 per cent over premiums and deposits for these portfolios for the same quarter of the prior year.As of June 30, 2012, John Hancock was the third largest manager in the U.S. of assets for Lifestyle and Target Date funds offered through retail mutual funds and variable insurance products8. · John Hancock Annuities (“JH Annuities”) sales declined consistent with expectations reflecting the continued low interest rate environment and the actions taken to de-risk products. Variable annuity sales in the second quarter were US$309 million, more than 40 per cent lower than the second quarter of 2011 and approximately two thirds of the sales related to new deposits on in-force policies. We also entered into a reinsurance agreement, effective April 1, 2012, to coinsure 67 per cent of our fixed deferred annuity business. The ceding premium of US$5.4 billion included the transfer of cash and invested assets and the transaction also resulted in the recognition of a reinsurance asset of US$5.4 billion. Insurance sales in the U.S. for the second quarter declined two per cent compared with the same period of the prior year but with a more favourable mix of business. New products with favourable risk characteristics contributed positively to the results and the businesses continued to execute on strategies to reduce risk and raise margins including price increases. Highlights include: 4 Based on reporting from the Investment Funds Institute of Canada (IFIC) as at June 30, 2012 5 Source: Strategic Insight SIMFUND. Net sales (net new flows) is calculated using retail long-term open end mutual funds for managers in the non proprietary channel. Figures exclude money market and 529 share classes. 6 For each fund with at least a 3-year history, Morningstar calculates a Morningstar Rating based on a Morningstar Risk-Adjusted Return that accounts for variation in a fund’s monthly performance (including effects of sales charges, loads and redemption fees), placing more emphasis on downward variations and rewarding consistent performance. The top 10% of funds in each category, the next 22.5%, 35%, 22.5% and bottom 10% receive 5, 4, 3, 2 or 1 star, respectively. The Overall Morningstar Rating for a fund is derived from a weighted average of the performance associated with its 3-, 5- and 10 year (if applicable) Morningstar Rating metrics. Past performance is no guarantee of future results. The overall rating includes the effects of sales charges, loads and redemption fees, while the load-waived does not. Load-waived rating for Class A shares should only be considered by investors who are not subject to a front-end sales charge. 7 This item is a non-GAAP measure.See “Performance and Non-GAAP Measures” below. 8 Source: Strategic Insight. Includes Lifestyle and Lifecycle (Target Date) mutual fund assets and fund-of-funds variable insurance product assets (variable annuity and variable life). Manulife Financial Corporation – Second Quarter 2012 4 · John Hancock Life (“JH Life”) sales were up 17 per cent over second quarter 2011.Newly launched products continue to contribute to the sales success, as Protection UL sales were almost one third higher than the same period in the prior year. · John Hancock Long-Term Care (“JH LTC”) sales of US$13 million in the second quarter declined 58 per cent compared with the same period of 2011.Excluding the Federal plan sales, JH LTC sales declined by 39 per cent, reflecting the impact of new business price increases implemented in 2011. An updated product will be introduced in the third quarter that passes investment performance results to the customer resulting in reduced risk to the Company with upside potential to the consumer. Manulife Asset Management Assets managed by Manulife Asset Management grew by $8.4 billion to $187.0 billion and, including assets managed for Manulife’s general account, total assets under management increased by $13.1 billion to $222.1 billion as at June 30, 2012 compared with June 30, 2011. At June 30, 2012, Manulife Asset Management had a total of 63 Four- and Five-Star Morningstar rated funds. This represents an increase of five from December 31, 2011. Manulife Financial Corporation – Second Quarter 2012 5 MANAGEMENT’S DISCUSSION AND ANALYSIS This Management’s Discussion and Analysis (“MD&A”) is current as of August 9, 2012. This MD&A should be read in conjunction with the MD&A and audited consolidated financial statements contained in our 2011 Annual Report. For further information relating to our risk management practices and risk factors affecting the Company, see “Risk Factors” in our most recent Annual Information Form, “Risk Management and Risk Factors” and “Critical Accounting and Actuarial Policies” in the MD&A in our 2011 Annual Report and the “Risk Management” note to the consolidated financial statements in our most recent annual and interim reports. Contents AOVERVIEW DRISK MANAGEMENT AND RISK FACTORS UPDATE 1.General macro-economic risk factors BFINANCIAL HIGHLIGHTS 2.Regulatory capital, actuarial and accounting risks 1.Earnings (loss) analysis 3.Additional risks – Entities within the MFC Group are interconnected which 2.U.S. GAAP results may make separation difficult 3.Sales, premiums and deposits 4.Variable annuity and segregated fund guarantees 4.Funds under management 5.Publicly traded equity performance risk 5.Capital 6.Interest rate and spread risk CPERFORMANCE BY DIVISION EACCOUNTING MATTERS AND CONTROLS 1.Asia 1.Critical accounting and actuarial policies 2.Canada 2.Sensitivity of policy liabilities to changes in assumptions 3.U.S. 3.Future accounting and reporting changes 4.Corporate and Other 4.Quarterly Financial Information FOTHER 1.Quarterly dividend 2.Outstanding shares – selected information 3.Performance and non-GAAP measures 4.Caution regarding forward-looking statements AOVERVIEW In the second quarter of 2012, we reported a net loss attributed to shareholders of $300 million. Included in the results were $727 million of charges for the direct impact of equity markets and interest rates and $124 million of net charges for other notable items. The $727 million charge for the direct impact of equity markets included $677 million related to the update of the fixed income ultimate reinvestment rate (“URR”) assumptions used in the valuation of policy liabilities. This update included the introduction of a new assumed reinvestment scenario for Canadian liabilities which contributed to the reduction in the interest rate sensitivities in the quarter. As we intend to update our URR assumptions quarterly commencing 2013, the second quarter's URR update assumed the continuation of June rates until the end of 2012. If interest rates in 2013 were to remain at June 30, 2012 levels, we would expect a charge for the full year 2013 of approximately $400 million. Included in the $124 million net charge for other notable items was $269 million related to the dynamically hedged block of variable annuity business partially offset by a $62 million gain related to major reinsurance transactions and a net $83 million of investment related gains.Despite significant market volatility our variable annuity hedging program mitigated 88 per cent of the effects of lower equity markets and interest rates in the quarter, and was essentially fully effective in the first half of the year.As previously outlined, our variable annuity guarantee dynamic hedging strategy is not designed to completely offset the sensitivity of policy liabilities to all risks associated with the guarantees embedded in these products.The charge in the second quarter mostly related to items not hedged, such as the provision for adverse deviation and certain interest rate risks. The net income excluding notable items9 was $551 million compared with $673 million in the second quarter of 2011.The $122 million difference was split relatively equally among four main items: (a) the second quarter 2011 earnings on the Life Retrocession business, a business that was sold in the third quarter of 2011, (b) lower realized gains on equities held in the Corporate segment, (c) higher employee pension expenses, and (d) higher costs for reinsurance ceded fees and macro hedges.In addition, during the second quarter of 2012, the favourable impact of business growth, profitable margins on the cancer product sales in Japan and a gain on the settlement of an accident and health treaty were offset by higher tax expense and unfavourable claims experience in the U.S. Division in both JH Life and JH LTC. Although new business strain improved in the second quarter, the impact of price increases over the last few quarters was mitigated by the impact of the decline in interest rates. 9 This item is a non-GAAP measure.See “Performance and Non-GAAP Measures” below. Manulife Financial Corporation – Second Quarter 2012 6 We will be completing our annual review of actuarial methods and assumptions in the third quarter of 2012. While we cannot currently quantify the likely impact, the high end of the range of potential outcomes, based on our preliminary work, is currently in the order of $1 billion.Most of the impact relates to products and businesses which are not a substantial part of our go-forward new business plans. The material components of the review are a result of new and emerging experience related to U.S. Variable Annuity Guaranteed Minimum Withdrawal Benefit lapse and withdrawal utilization assumptions, variable annuity bond calibration parameters due to the decline in interest rates and U.S. Life lapse assumptions, all largely related to the current macro-economic environment, as well as alternative asset related assumptions and the new rules related to variable annuity equity calibration. In July 2012 the Actuarial Standards Board promulgated revised standards for equity calibration parameters used to generate investment returns used in the valuation of segregated fund guarantees. Work is continuing on the review of other actuarial assumptions and we would expect the other impacts to include both positive and negative adjustments. The work is expected to be completed in the third quarter of 2012, the actual result is likely to differ from our early indications and will also be impacted by market conditions at the end of the third quarter. The Minimum Continuing Capital and Surplus Requirements (“MCCSR”) capital ratio for The Manufacturers Life Insurance Company (“MLI”) closed the quarter at 213 per cent. Of the net decrease of 12 points compared with March 31, 2012, six points related to the redemption of $1 billion of capital units issued by Manulife Financial Capital Trust, net of the issuance of $250 million of preferred shares.The reported loss in the period, shareholder dividends and the impact of the decline in interest rates on required capital, partially offset by the favourable impact of a reinsurance transaction related to the U.S. fixed deferred annuity business contributed to the remaining six point decline. Insurance sales in the second quarter of 2012 were over $1 billion and increased 55 per cent over the second quarter of 2011.Of this growth, 44 per cent was driven by higher Group Benefit sales in Canada and the remaining portion primarily related to higher sales in Japan and Hong Kong. Wealth sales were $8.6 billion for second quarter 2012, a decrease of seven per cent from the second quarter of 2011.Higher sales in Asia were more than offset by the decline in mutual fund sales in both the U.S. and Canada. BFINANCIAL HIGHLIGHTS C$ millions unless otherwise stated, unaudited Quarterly Results
